NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


  STATE OF ARIZONA, ex rel. MARK BRNOVICH, Attorney General,
                      Plaintiffs/Appellees,

                                         v.

             WILLIAM EARL MILLER, SR, Defendant/Appellant.

                              No. 1 CA-CV 17-0304
                                FIELD 5-8-2018


            Appeal from the Superior Court in Maricopa County
                           No. CV2015-006886
              The Honorable Christopher T. Whitten, Judge

                                   AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Eric S. Rothblum, Kenneth R. Hughes
Counsel for Plaintiffs/Appellees

William Earl Miller, Sr., Phoenix
Defendant/Appellant



                        MEMORANDUM DECISION

Presiding Judge Lawrence J. Winthrop delivered the decision of the Court,
in which Judge Jennifer B. Campbell and Judge Paul J. McMurdie joined.
                            STATE v. MILLER
                           Decision of the Court

W I N T H R O P, Presiding Judge:

¶1            Appellant William Earl Miller, Sr. appeals from the in
personam judgment entered against him for $482,400 and forfeiting
$40,218.33 in seized property to the State of Arizona. For the following
reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            On April 17, 2015, the State obtained a seizure warrant
authorizing in rem and in personam seizure of property against Miller. The
seizure warrant was based on a judicial finding of probable cause that
Miller engaged in racketeering activity. Under the authority of the seizure
warrant, the State seized $28,000 from a safe deposit box leased to Miller,
as well as $12,218.33 from Miller’s bank and prison inmate trust accounts.
More than a year after the issuance of the seizure warrant, the State seized
an additional $1,315.04 from Miller’s inmate trust account.

¶3            The State initiated forfeiture proceedings, and the case
proceeded to a bench trial. The trial court found by a preponderance of
evidence that Miller “possessed, solicited to possess, attempted to possess,
conspired to possess, conspired and participated in the transfer and sale of,
and conspired and participated in the transaction of proceeds of the sale of
prohibited drugs” in violation of Arizona Revised Statutes (“A.R.S.”) §§ 13-
2312, -3408 and -2317 for financial gain. Thus, the court forfeited the seized
money to the State, and also entered an in personam, racketeering judgment
against Miller in the amount of $482,400.

¶4            Miller timely appealed. We have jurisdiction pursuant to
A.R.S. § 12-2101(A)(1).

                                ANALYSIS

¶5           Although his argument is unclear, Miller appears to argue in
his opening brief that the judgment does not contain a probable cause
determination pursuant to A.R.S. § 13-4305(E). In violation of Arizona Rule
of Civil Appellate Procedure (“ARCAP”) 13(d), Miller failed to refer to the
record where he raised the argument for trial court’s consideration. 1 Our

1       Miller does not argue that he raised the issue at trial, and he has
failed to provide the trial transcript. To the extent the argument was raised
at trial, “[a] party is responsible for making certain the record on appeal
contains all transcripts or other documents necessary for us to consider the



                                      2
                              STATE v. MILLER
                             Decision of the Court

own independent review of the record confirms the issue was not raised
below. “Matters not presented to the trial court cannot for the first time be
raised on appeal.” Brown Wholesale Elec. Co. v. Safeco Ins. Co. of Am., 135
Ariz. 154, 158 (App. 1982). Thus, the argument that the trial court needed
to make a probable cause determination in the judgment is waived. See
Regal Homes, Inc. v. CNA Ins., 217 Ariz. 159, 171, ¶ 52 (App. 2007) (holding
the appellate court will not consider a question not raised in the lower
court), citing J.H. Mulrein Plumbing Supply Co. v. Walsh, 26 Ariz. 152, 161
(1924) (citation omitted); see also Allstate Indem. Co. v. Ridgely, 214 Ariz. 440,
442, ¶ 7 (App. 2007).2

¶6            Miller next contends that the seizures of funds from his
inmate trust account on July 22, 2016 and January 30, 2017 violated A.R.S.
§ 13-3918, which, he argues, rendered the seizure warrant expired and
void.3 “We apply a de novo standard of review to issues of statutory

issues raised on appeal.” Baker v. Baker, 183 Ariz. 70, 73 (App. 1995), citing
ARCAP 11. When an appellant fails to include all transcripts or other
documents, we assume the missing portions of the record support the trial
court’s findings and ruling. Baker, 183 Ariz. at 73; see also Kohler v. Kohler,
211 Ariz. 106, 108 n.1, ¶ 8 (App. 2005).

2       Even assuming Miller made the probable cause argument and thus
preserved the issue for appeal, he fails to recognize that a judicial
determination of probable cause was made before issuance of the seizure
warrant. Further, Miller appears to be conflating in rem and in personam
seizure. The judgment against him is in personam. In an in rem forfeiture
action, only property that is derived from or has facilitated a crime is
forfeitable. See A.R.S. § 13-2314(G). In an in personam action, however, any
property belonging to the racketeer, i.e. Miller, is subject to forfeiture to the
extent of Miller’s monetary liability for the racketeering conduct, even if the
property has no nexus to the underlying crime. See A.R.S. § 13-
2314(D)(6)(d). In this case, the seizure warrant was based on probable cause
to believe that up to $160,800 was subject to in personam forfeiture. After
the bench trial, the court determined that Miller “is personally (in personam)
liable to the State for Racketeering in the amount of $160,800.” The court
then trebled the damages pursuant to A.R.S. § 13-2314(D)(4), and awarded
the final judgment amount of $482,400 in favor of the State and against
Miller in personam.

3     The State argues that because Miller did not argue the seizure
warrant was “void” in the lower court, he has waived the issue. Miller



                                        3
                             STATE v. MILLER
                            Decision of the Court

interpretation and application.” Obregon v. Indus. Comm'n, 217 Ariz. 612,
614, ¶ 9 (App. 2008) (citation omitted).

¶7             Section 13-3918(A) states that “[a] search warrant shall be
executed within five calendar days from its issuance . . . . Upon expiration
of the five[-]day period, the warrant is void unless the time is extended by
a magistrate.” (Emphasis added). Section 13-3918 specifically refers to
search warrants. In this case, the warrant at issue is a seizure warrant,
making the five-day time limit under A.R.S. § 13-3918 inapplicable. Thus,
the State’s seizures of Miller’s property more than five days after the
issuance of the seizure warrant did not violate A.R.S. § 13-3918.4

¶8            Finally, Miller argues that failure to serve him with police
reports used at trial violated the due process clause of the Fourteenth
Amendment. The trial court’s exclusion or admission of evidence will not
be disturbed on appeal absent an abuse of discretion and resulting
prejudice. See Selby v. Savard, 134 Ariz. 222, 227 (1982); Lay v. Mesa, 168 Ariz.
552, 554 (App. 1991).

¶9             The State filed a motion in limine seeking to admit the police
reports describing Miller’s (1) arrest and associated police investigation and
(2) the crime lab report confirming that four grams of crack cocaine were
found at Miller’s residence during his arrest. The trial court issued an
advisory ruling granting the motion, pending any objections from Miller.5
At trial, discussion was held regarding the State’s motion, and the police
reports were ultimately admitted. As noted above, Miller failed to provide
the trial transcript on appeal. “When a party fails to include necessary


argued in his motion for summary judgment that the warrant was invalid
pursuant to A.R.S. § 13-3918. We address only Miller’s argument related to
whether the seizure warrant failed to comply with section 13-3918. To the
extent Miller is arguing on appeal the seizure warrant is void for any other
reason, Miller has waived that argument because it was not raised prior to
appeal. See Regal Homes, Inc., 217 Ariz. at 171.

4       Miller did not cite, and we have not found, any statute or other
authority that requires a seizure warrant to be executed within five days of
its issuance. Cf. A.R.S. §§ 13-2314(C), -4310(A), -4305(A), and -4312(C).

5      Miller did not file a response to the State’s motion. The trial court’s
minute entry stated it was unclear whether Miller received the motion, so
it determined its ruling was “advisory only and subject to any objection”
Miller might raise at trial.


                                       4
                             STATE v. MILLER
                            Decision of the Court

items, we assume they would support the court’s findings and
conclusions.” Baker, 183 Ariz. at 73, citing In re Mustonen’s Estate, 130 Ariz.
283 (App. 1981). Given that assumption, we cannot say the court abused its
discretion.

                               CONCLUSION

¶10          For the foregoing reasons, we affirm. We award costs to the
State upon compliance with ARCAP 21.




                         AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         5